DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Drawings
The drawings were received on 02/01/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The device structure limitations in claim 38 fail to further limit the computer program product of . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10, 16, 19-22, 25, 28-29, and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over 努比亚技术有限公司 (CN 104991819 A) in view of Gleeson et al (US Pat. No. 10372214 B1) in view of Zhu et al (CN 104793788 A) in view of Perez-Noguera (US 20080042978 A1) as applied above, and further in view of Rimas-Ribikauskas et al (US 20060132455 A1).
As recited in independent claim 1, 努比亚技术有限公司 shows a pressure touch method, comprising:

recording an action time period (“the time interval of the pressing operation”, see page 9) corresponding to the pressure sensing operation,
obtaining a pressure level corresponding to the pressure sensing operation (“detect the touch input pressure as well as the touch input position”, see page 6),
determining, based on a combination of a pressure level corresponding to the pressure sensing operation and a swipe characteristic of the swipe, a function corresponding to the pressure sensing operation (the function is to open the determined corresponding application, see page 3, “Determine a corresponding application according to the sliding direction and the pressure value”, wherein “and” is a combining word), and
performing the function corresponding to the pressure sensing operation (“switch to the determined application”, see page 3).
As recited in independent claim 1, 努比亚技术有限公司 is silent regarding filtering out the pressure sensing operation when the action time period is less than an adaptation time period.
As recited in independent claim 1, Gleeson et al disclose filtering out a pressure sensing operation (“REJECT TOUCH EVENT”, see 810 in Fig. 8) when an action time period (time elapsed between “DETECT TOUCH EVENT” 800 and “TOUCH EVENT MAINTAINED?” 808 = NO) is less than an adaptation time period (see “EXCEED TIME THRESHOLD?” 802 = NO).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to reject touches on the device of 努比亚技术有限公司 when a minimum time threshold is not met as taught by Gleeson et al in combination with the pressure sensing operation and swipe characteristic of 努比亚技术有限公司. The rationale is as follows: one of ordinary skill in the art would have had reason to avoid mistaking inadvertent input to the device of 努比亚技术有限公司 for deliberate input as is well known in the art. 
As recited in independent claim 1, 努比亚技术有限公司 is silent regarding whether the target touch component is a system navigation key.
As recited in independent claim 1, Zhu et al show that the target touch component is a system navigation key (see Figs. 5E-F).
Moreover, the Examiner finds that a system navigation key was predictable as a target touch component before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a system navigation key as the target touch component of 努比亚技术有限公司 as taught by Zhu et al. The rationale is as follows: one of ordinary skill in the art would have had reason to improve aesthetics and achieve user operation efficiency as taught by Zhu et al (“The present disclosure solves the problem that the three button design affects the overall aesthetics 
As recited in independent claim 1, 努比亚技术有限公司 is silent regarding the specific pressures and swipe distances recited in claim 1.
As recited in independent claim 1, Perez-Noguera teach that “any motion and/or gesture can be assigned to any suitable function and/or feature” [0055]. It is noted by the Examiner that the specific pressures and swipe distances recited in claim 1 fall within the metes and bounds of the teaching “any motion or gesture”. 
Additionally, Rimas-Ribikauskas et al teach that “distance threshold is configurable” [0083] and that “time and pressure thresholds used to detect a hard tap may be …configurable” [0087].
Furthermore, the record is devoid of evidence of unexpected results due to the recited specific pressures and swipe distances. The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other numeric limitation within the claims, patentability cannot be found.  It furthermore has been held in such a situation, the Applicant must show that the particular numeric range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). In this case, the patent application is devoid of any evidence of unexpected results.
Moreover, the Examiner finds that the recited pressure ranges and swipe distance ranges were predictable before the effective filing date.

As recited in independent claim 1, in addition to the above teachings, 努比亚技术有限公司 shows three system navigation functions: backing to a previous level (see left icon in Fig. 4), jumping to home (see center icon in Fig. 4), and viewing a recent task list (see right icon in Fig. 4).
As recited in independent claim 1, 努比亚技术有限公司 is silent regarding whether the function corresponding to the pressure sensing operation is one of said three system navigation functions.
Regarding claim 1: Perez-Noguera teach that “any motion and/or gesture can be assigned to any suitable function and/or feature” [0055]. It is noted by the Examiner that the three prior art system navigation functions fall within the metes and bounds of the teaching “any suitable function and/or feature”.
Moreover, the Examiner finds that the three system navigation functions were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to assign the recited system navigation features to any gestures, including the recited 
As recited in independent claim 1, 努比亚技术有限公司 is silent regarding a finger.
As recited in independent claim 1, Perez-Noguera disclose “a user input utilizing a portion of a digit (e.g., a finger, a thumb, etc.)” [0028].
Moreover, the Examiner finds that a finger was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a finger to perform an input gesture on the device of 努比亚技术有限公司 as taught by Perez-Noguera. The rationale is as follows: one of ordinary skill in the art would have had reason to try any one of the finite number of known input devices, including the user’s finger, explicitly listed by Perez-Noguera (“The input data can be, but is not limited to being, a contact of a keypad surface, a partial depressing of a key on a keypad, a user input utilizing a portion of a digit (e.g., a finger, a thumb, etc.), a portion of a human body that can be detected with capacitance, an activation of a key and/or button on a keypad, any suitable input associated with a keypad and/or a touchpad” [0028]). 
As recited in independent claim 1, 努比亚技术有限公司 is silent regarding whether the pressure sensing operation comprises a first plurality of pressure values and a second plurality of pressure values, wherein the first plurality of pressure values is detected within the adaptation time period, wherein the second plurality of pressure values is detected after the adaptation time 
As recited in independent claim 1, Rimas-Ribikauskas et al show that a pressure sensing operation comprises a first plurality of pressure values (see pressure values to the left of Time Threshold in Figs. 21 and 23, for example) and a second plurality of pressure values (see pressure values to the right of Time Threshold in Figs. 21 and 23, for example), wherein the first plurality of pressure values (to the left of Time Threshold) is detected within the adaptation time period (wherein the duration of the adaptation time period is equal to the period between the origin and the Time Threshold), wherein the second plurality of pressure values is detected after the adaptation time period (after the Time Threshold has elapsed in Figs. 21 and 23, for example), wherein at least one of the second plurality of pressure values that is detected after the adaptation time period (see circled values at 2104 and 2304 which constitute the first of each second plurality of pressure values, for example), wherein the pressure level corresponding to the pressure sensing operation is a level-one pressure (normal tap) when the at least one (2104 or 2304, for example) of the second plurality of pressure values is less than the pressure threshold (Pressure threshold). Rimas-Ribikauskas et al further teach that “Pressure and/or time thresholds may further be automatically adjusted through a calibration routine. For example, computer 110, via a user interface, may request that the user execute what the user considers to be a normal tap as well as a hard tap. Computer 100 may measure the pressure and time properties of the user's 
Moreover, the Examiner finds that automatic determination of appropriate time and/or pressure thresholds was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited time and/or pressure thresholds for level-one and level-two pressures in the course of automatically determining appropriate time and pressure thresholds for users who consider normal taps and hard taps to correspond to pluralities of pressure values which happen to be similar to Applicant’s disclosed pluralities of pressure values. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited time and pressure thresholds for level-one and level-two pressures in the course of routine automatic adjustment in order to empower users to perfect their successful use of the hard tap and normal tap by using a calibration routine to automatically adjust to different abilities and different expectations of different users as taught by Rimas-Ribikauskas et al (“the time and pressure thresholds used to detect a hard tap may be user- or software-configurable. Individual users can perfect their successful use of the hard tap by adjusting the pressure threshold and time threshold. For example, a particular user may not be able to achieve the pressure magnitude needed, and can adjust the pressure and/or time thresholds as desired, such as to adjust the pressure threshold lower to allow for "softer" hard taps. Pressure and/or time thresholds may further be automatically adjusted through a calibration routine. For example, computer 110, via a user interface, may request that the user execute what the user considers to be a normal tap as well as a hard tap. Computer 100 may measure the pressure and time properties of the user's input and 
Regarding independent claim 10: The terminal of claim 10 is not patentably distinct from the method of claim 1 and is obvious on the same grounds for the same reasons.
Regarding independent claim 29: The computer program product of claim 29 is not patentably distinct from the method of claim 1 and is obvious on the same grounds for the same reasons.
As recited in claim 7, 努比亚技术有限公司 shows that the swipe characteristic comprises a swipe direction (see page 3, “Determine a corresponding application according to the sliding direction and the pressure value”).
Regarding claim 16: The terminal of claim 16 is not patentably distinct from the method of claim 7 and is obvious on the same grounds for the same reasons.
As recited in claim 19, 努比亚技术有限公司 shows that the swipe characteristic comprises a swipe track (insofar as 努比亚技术有限公司’s swipe direction defines 努比亚技术有限公司’s linear swipe track and is not distinct therefrom).
As recited in claim 20, 努比亚技术有限公司 is silent regarding whether the swipe characteristic comprises a swipe curve, and wherein the swipe curve comprises a series of pressure values over a period of time.
As recited in claim 20, Rimas-Ribikauskas et al show a swipe curve (Figs. 3 and 21-24, for example), and wherein the swipe curve comprises a series of pressure values over a period of time (see pressure versus time graphs in Figs. 3 and 21-24).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a swipe curve as a swipe characteristic in the terminal of 努比亚技术有限公司 as taught by Rimas-Ribikauskas et al. The rationale is as follows: one of ordinary skill in the art would have had reason to analyze a swipe curve of pressure values over time in the device of 努比亚技术有限公司 so as to increase the number of different tap types (e.g., “a hard tap” [0085] as shown in Fig. 22, “a normal tap” [0086] as shown in Fig. 23, and “some other type of input” [0084] as shown in Fig. 21) in order to enhance device interaction by increasing the input vocabulary for powerful users without needlessly complicating the interface, while avoiding degradation of average users’ experience as taught by Rimas-Ribikauskas et al (“Enabling such uses of pressure enable a power user to work more efficiently by providing a larger input “vocabulary” without needlessly complicating the interface. At the same time, average users who opt not to use pressure or users of devices without pressure sensitivity will not see their experience degrade. These embodiments only enhance the device interaction for those wishing to use them” [0057]). 
Regarding claim 21: The method of claim 21 is not patentably distinct from the terminal of claim 19 and is obvious on the same grounds for the same reasons.
Regarding claim 22: The method of claim 22 is not patentably distinct from the terminal of claim 20 and is obvious on the same grounds for the same reasons.
努比亚技术有限公司 shows that the swipe characteristic comprises a swipe direction (see page 3, “Determine a corresponding application according to the sliding direction and the pressure value”).
As recited in claim 25, 努比亚技术有限公司 is silent regarding whether the swipe characteristic comprises a swipe distance and a swipe curve, and wherein the swipe curve comprises a series of pressure values over a period of time.
As recited in claim 25, Rimas-Ribikauskas et al disclose a swipe distance (“If a user has a difficult time holding a pointing implement steady, she may be able to adjust the distance threshold” [0083]) and a swipe curve (Figs. 3 and 21-24, for example), wherein the swipe curve comprises a series of pressure values over a period of time (see pressure versus time graphs in Figs. 3 and 21-24). 
Moreover, the Examiner finds that a swipe distance and a swipe curve were predictable prior to the effective filing date. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to keep track of swipe distance and a swipe curve as swipe characteristics within the method of 努比亚技术有限公司 as taught by Rimas-Ribikauskas et al. The rationale is as follows: one of ordinary skill in the art would have had reason to empower a user to adjust the device to accommodate her physical abilities as taught by Rimas-Ribikauskas et al [0083] while “enabling new sources of user input” by distinguishing hard taps from other taps as taught by Rimas-Ribikauskas et al [0078].
Regarding claim 28: The terminal of claim 28 is not patentably distinct from the method of claim 25 and is obvious on the same grounds for the same reasons.

As recited in claim 33, 努比亚技术有限公司 shows that the target touch component comprises a touchpad and a pressure sensor (“user input unit 130 … may include … a touch pad (e.g., a touch-sensitive component that detects …pressure … due to being touched)”, see page 6).
As recited in claim 34, 努比亚技术有限公司 shows that the pressure sensor comprises a resistive strain gauge pressure sensor (“touch pad (e.g., a touch-sensitive component that detects changes in resistance, pressure, capacitance, etc due to being touched)”, see page 6, emphasis added), a piezoresistive pressure sensor (this limitation is recited in the alternative with other types of pressure sensors, such that the claim is met with any one of these limitations even in the absence of the others), an inductive pressure sensor (this limitation is recited in the alternative with other types of pressure sensors, such that the claim is met with any one of these limitations even in the absence of the others), or a capacitive sensor (“touch pad (e.g., a touch-sensitive component that detects changes in resistance, pressure, capacitance, etc due to being touched)”, see page 6, emphasis added).
As recited in claim 35, 努比亚技术有限公司 is silent regarding starting a timer upon detecting the pressure sensing operation to record the action time period corresponding to the pressure sensing operation.
As recited in claim 35, Gleeson et al show starting a timer upon detecting the pressure sensing operation to record the action time period corresponding to the pressure sensing operation (“FIG. 8 shows a flowchart of a second method of indicating a touch event is recognized. A touch event is detected and a determination is made as to whether the amount of 
Moreover, the Examiner finds that starting a timer to record an action time period was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to start a timer to record an action time period. The rationale is as follows: one of ordinary skill in the art would have had reason to reject short touch inputs because they are unintentional as suggested by Gleeson et al (see Fig. 8 and its description in the text). 
Regarding claim 36: The terminal of claim 36 is not patentably distinct from the method of claim 34 and is obvious on the same grounds for the same reasons.
Regarding claim 37: The terminal of claim 37 is not patentably distinct from the method of claim 35 and is obvious on the same grounds for the same reasons.
Regarding claim 38: See teachings, findings, and rationale above for computer program product claim 29, which is identical in scope to computer program product claim 38. 
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 努比亚技术有限公司 (CN 104991819 A) in view of Gleeson et al (US Pat. No. 10372214 B1) in view of Zhu et al (CN 104793788 A) in view of Perez-Noguera (US 20080042978 A1) in view of Rimas-Ribikauskas et al (US 20060132455 A1) as applied above, and further in view of Johansson et al (US 20160179245 A1).
努比亚技术有限公司 shows a method and terminal as described above.
As recited in claim 9, 努比亚技术有限公司 show a swipe process (“pressing and sliding operation”, see page 3 of translation) on the target touch component (touch screen), and determining the swipe characteristic (swipe direction) based on (position) change data (i.e., movement of where the pressing occurs). 
As recited in claim 9, 努比亚技术有限公司 is silent regarding obtaining fingerprint change data corresponding to the finger.
As recited in claim 9, Johansson et al teach the use of fingerprint change data corresponding to a finger (“includes a touch force estimation unit that determines a rate of change in the size of the area in contact with the finger, and estimates a touching force of the finger touching the capacitive touch screen display based on the determined rate of change in the size of the area” [ABST]).
Moreover, the Examiner finds that fingerprint change data corresponding to a finger was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use fingerprint change data corresponding to a finger as taught by Johansson et al to 努比亚技术有限公司. The rationale is as follows: one of ordinary skill in the art would have had reason to save device costs by eliminating dedicated pressure sensors as is notoriously well known in the art. 
Regarding claim 18: The terminal of claim 18 is not patentably distinct from the method of claim 9 and is obvious on the same grounds for the same reasons.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “use pressure values after the time threshold … to determine whether a tap is a normal tap, a medium tap, or a hard tap”, see top of page 17, emphasis added) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claims recite “is … when …”, implying a correlation which does not in any way require causation by either condition of the other. Neither condition needs to “determine” the other. It would be enough for the prior art device to arrive at the correlation, even in the absence of causation. Furthermore, such correlation would have been obvious in view of the calibration routine of Rimas-Ribikauskas et al, which is capable of being used by different users with different expectations about what each user considers to be a normal tap and what each user considers to be a hard tap. 
Furthermore, as few as one single pressure value within the second plurality need be compared to the threshold. For example, in Fig. 23, a single value corresponding to 2304 at the is a level-one pressure when the at least one of the second plurality of pressure values is less than the pressure threshold” (emphasis added), regardless of the fact that subsequent pressure values within the second plurality of pressure values happen to exceed said pressure threshold. 
A different user with a faster or slower finger, or a stronger or weaker finger, is capable of training the prior art device/method/product in such a way that a first pressure value measured at the (possibly time-adjusted) beginning of the second plurality would exceed that user’s (possibly pressure-adjusted) pressure threshold would correspond to a hard tap. Different users have different expectations about what each user considers to be a normal tap or a hard tap. Adjusting to these expectations is within the level of ordinary skill in the art. In other words, arriving at correlations consistent with any of these users’ expectations is not an invention.
For these reasons, Applicant’s arguments filed 02/01/2021 are not persuasive.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627 
                                                                                                                                                                                          03/12/2021